Citation Nr: 1631625	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder.
 
 2.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disorder.
 
 3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to the right knee disorder and/or right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened the previously denied right knee claim, and denied the rest of the issues on appeal.  The Veteran then perfected timely appeals of these issues.

In December 2010, the Veteran was afforded his requested hearing before a Decision Review Officer (DRO) at the local RO in St. Petersburg, Florida.  In September 2011, the Veteran was afforded his requested Board Central Office hearing before the undersigned in Washington, DC.  Copies of the hearing transcripts have been associated with the claims file.

This appeal was previously before the Board in February 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2004, the RO denied a claim of entitlement to service connection for a right knee disorder and a right ankle disorder. 
 
 2.  The evidence received since the RO's August 2004 decision which denied service connection for a right knee disorder and a right ankle disorder is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's diagnosed bilateral hip degenerative arthritis was not caused or incurred in military service, to include as secondary to any service-connected condition.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's August 2004 decision, which denied service connection for a right knee disorder; the claim for service connection for a right knee disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received since the RO's August 2004 decision, which denied service connection for a right ankle disorder; the claim for service connection for a right ankle disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  This notice must be provided prior to the initial adjudication of a claim by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in August 2009 advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice letters also provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with the court's ruling in Dingess.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the relevant records pertinent to the matter herein decided.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, reports of private and VA examinations, and the Veteran's statements.  Here, it appears that VA has adequately discharged its duty to locate alternate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.

Additionally, the duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO obtained and associated the Veteran's SSA records with the claims file.

The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

The Board finds that the AOJ has substantially complied with previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds the April 2014 VA examination report is adequate.  In any event, once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be established for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection also is permissible on an alternative secondary basis if it is shown the claimed condition is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).  As the Veteran's claimed condition would be considered a chronic conditions under the statute, service connection may be established based upon a showing of continuity of symptomatology.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Bilateral Hips

The Veteran contends that his currently diagnosed bilateral hip degenerative arthritis is the result of his military service.  In this regard, the Veteran has specifically related this condition to his claimed right knee and right ankle disorders, indicating that such conditions caused an overcompensation in his gait that affected the working motion of the hips over time.

A review of the Veteran's service treatment records was absent for a discussion of complaints or diagnoses related to his bilateral hips.

A review of the Veteran's outpatient treatment records reveals that he has been continually treated for pain and loss of motion in his bilateral hips since 1998 that has been diagnosed as degenerative arthritis.  These records are absent for a discussion of etiology.

The Veteran was provided with a VA examination in February 2010.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with degenerative joint disease of the bilateral hips.  No opinion regarding etiology was provided.

The Veteran was provided with an addendum opinion to the February 2010 VA examination in April 2014.  The VA examiner opined that the Veteran's bilateral hip degenerative joint disease was less likely than not caused by or incurred in military service.  In support, the VA examiner provided that the Veteran's service treatment records were absent for any discussion of hip complaints or diagnoses.  Additionally, the examiner noted that the type of pain of which the Veteran actually complained in service affecting his knees due to standing too long are not consistent with any type of hip injury or precursor to his currently diagnosed degenerative joint disease.  The VA examiner additionally highlighted the fact that the Veteran was not diagnosed with any condition of his hips until many years after service.

Analysis

Right Knee

The Veteran initially filed a claim for service connection for a right knee disorder  in March 2004.  The evidence at the time of the adjudication of the Veteran's claim in an August 2004 rating decision consisted of the Veteran's statements, to include allegations of in-service aggravation of his pre-existing Osgood Schlatter's disease, service treatment records reflecting complaints of knee pain that were later found by an April 2014 VA examiner to be non-pertinent, and outpatient treatment records showing a diagnosis of degenerative joint disease in the right knee.  The August 2004 rating decision denied and continued the denial of that claim on the basis that there was no showing of any in-service incurrence.  The Veteran was notified of the decision on September 2, 2004.  He had until September 2, 2005 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until July 31, 2009, almost 4 years after the deadline.  Therefore, the August 2004 rating decision became final. 

Since the August 2004 rating decision was finalized, the Veteran has submitted additional statements alleging aggravation of his pre-service Osgood Schlatter's disease, current treatment records showing continued treatment of degenerative joint disease of the right knee, but no discussion of etiology to military service, and a VA examination with addendum opinion noting that, while the Veteran did have in-service complaints of knee pain, they were non-pertinent and not a precursor to his current degenerative joint disease or an aggravation of his Osgood Schlatter's disease.  These statements, treatment records, and VA examination are new because they had not been previously considered.  However, they are not material because they are merely cumulative of the same evidence that was in existence at the time of the August 2004 rating decision, namely that the Veteran was alleging that his currently diagnosed degenerative joint disease was the result of aggravation of his Osgood Schlatter's disease during military service and that the in-service notations of knee pain in the service treatment records, which were not new and had been reviewed by the RO in the August 2004 rating decision, were not pertinent.  Since there is no new non-redundant evidence that shows the Veteran had an in-service event, injury, or disease involving the right knee or aggravation of his pre-service Osgood Schlatter's disease, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the August 2004 final rating decision and reopening the claim for service connection for a right knee disorder is not warranted.

Right Ankle

The Veteran initially filed a claim for service connection for a right ankle disorder  in March 2004.  The evidence at the time of the adjudication of the Veteran's claim in an August 2004 rating decision consisted of the Veteran's statements, service treatment records with no indication of any ankle injuries or diagnoses, and outpatient treatment records with no showing of any current right ankle disability.  The August 2004 rating decision denied and continued the denial of that claim on the basis that there was no showing of any in-service incurrence.  The Veteran was notified of the decision on September 2, 2004.  He had until September 2, 2005 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until July 31, 2009, almost 4 years after the deadline.  Therefore, the August 2004 rating decision became final. 

Since the August 2004 rating decision was finalized, the Veteran has submitted additional statements and current treatment records with no showing of treatment or diagnoses of any right ankle disabilities.  These statements and treatment records are new because they had not been previously considered.  However, they are not material because they are merely cumulative of the same evidence that was in existence at the time of the August 2004 rating decision, namely that the Veteran was alleging that he developed a right ankle disorder in service with no showing of any in-service event, injury, or disease or any showing of a current disability.  Since there is no new non-redundant evidence that shows the Veteran had an in-service event, injury, or disease involving the right ankle or any evidence of a current disability, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the August 2004 final rating decision and reopening the claim for service connection for a right ankle disorder is not warranted.

Bilateral Hips

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a bilateral hip disorder, so the appeal must be denied. 

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been diagnosed with degenerative joint disease of the bilateral hips, as shown in the Veteran's outpatient treatment records and VA examination.  Additionally, it is noted that the Veteran was shown to have experienced pain in his knees during service due to prolonged standing which he claims also led to his current hip disability.  As such, the issue turns upon a finding of a nexus between the current diagnosis and the in-service injury.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, the Veteran's service treatment records are silent regarding any injury to or treatment for any bilateral hip condition.   Additionally, it is noted that there is no indication of any bilateral hip disorder at any time during the Veteran's military service or within one year post service. 

Following the Veteran's discharge from the service, the first evidence of any kind referring to any problem with his hips was in 1998, as indicated by his outpatient treatment records and the VA examination, almost 27 years after his alleged injury and release from active duty.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the lack of any discussion of a chronic hip  disorder in service, despite the fact that the Veteran did complain of other conditions, including knee pain that would have exposed him to further potential inquiry into any possible underlying or comorbid musculoskeletal conditions, provides a probative indication that the Veteran did not experience any symptoms of a chronic bilateral hip disorder in military service.  The Board finds the fact that his post-service clinical records are negative for any findings of a bilateral hip disorder, for many years after his service discharge, to be persuasive evidence against his claim.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board notes the Veteran's statements regarding the onset and continuation of his symptoms of a bilateral hip condition and finds that, while he is competent to make such statements, there is no indication that he possesses the requisite expertise to diagnose the etiology of his symptoms as residuals of an in-service injury as this question is medically complex.  In this regard, degenerative joint disease of the bilateral hips  can have many causes and determining its etiology requires medical expertise.  See Jandreau, 492 F.3d at 1377 (noting general competence to testify as to symptoms, but not to provide medical diagnosis).

The Board thus finds that the only evidence remaining that is probative regarding the Veteran's assertions of an in-service injury and his current degenerative joint disease of the bilateral hips are the outpatient treatment records showing treatment since 1998 and the VA examination opinion.  The opinion provided a well-reasoned analysis, finding that the Veteran's lack of clinical findings in service and delayed onset of treatment from service to 1998 did not support a relationship of the claimed bilateral hip disability to military service.  The Board finds that the VA opinion is dispositive of the issue of whether any current degenerative joint disease of the bilateral hips is related to service. 

Accordingly, for the reasons and bases discussed above, service connection for a bilateral hip disorder is denied. 

Turning to the issue of secondary service-connection to the Veteran's right knee and/or right ankle, the Board finds that such inquiry is rendered moot due its decision not to reopen those claims.  As there is not a service-connected disability upon which to base secondary service-connection, the Veteran's claim in this regard fails.  As such, entitlement to service-connection on the basis of a secondary relationship to a right knee disorder and/or a right ankle disorder is also denied.

Last, although degenerative joint disease is a condition that can be service connected based upon a presumption or continuity of symptomology, as it is a chronic condition of arthritis recognized under 38 C.F.R 3.309, there is no 
medical evidence or credible lay evidence that the Veteran's arthritis manifested to a compensable degree within a year of his discharge from service.  Moreover, any relationship between the current bilateral hip disorder and symptoms of hip pain experienced over the years must be established by medical evidence because arthritis may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the medical opinion evidence is against the claim.  

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of a bilateral hip disorder during service or within one year after service.  The Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having not been received, the previously denied claim for entitlement to service connection for a right knee disorder is not reopened; the appeal is denied.

New and material evidence having not been received, the previously denied claim for entitlement to service connection for a right ankle disorder is not reopened; the appeal is denied.

Entitlement to service connection for a bilateral hip disorder, to include as secondary to the right knee disorder and/or right ankle disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


